                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

VYERA Pharmaceuticals, LLC,                  )
                                             )
               Plaintiff                     )
                                             )
               v.                            )       No. 19 CV 5652
                                             )       Hon. Marvin E. Aspen
WALGREEN Co.,                                )
                                             )
               Defendants.                   )


                           MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Vyera Pharmaceuticals, LLC (“Vyera”) sued Defendant Walgreen Co. (“Walgreens”) for

breach of contract. (Pl. Compl. (“Compl.”) (Dkt. No. 1) ⁋⁋ 1, 35.) Vyera alleges Walgreens

breached their distribution agreement relating to Daraprim (pyrimethamine), specifically the

provision termed the “Shelf Stock Adjustment.” (Compl. ⁋⁋ 2–5.) Defendants moved to dismiss

the complaint for failure to state a claim. Walgreens argues Vyera failed to provide required

notice of a pending price increase and that Vyera abused its discretion under the contract such

that Walgreens is entitled to judgment as a matter of law on its affirmative defense of breach of

the covenant of good faith and fair dealing. (Def. Mem. in Supp. of Mot. to Dismiss (“Def.

Mem.”) (Dkt. No. 25) at 1–2.)

                                        BACKGROUND

       For the purposes of evaluating this motion we take as true the Plaintiff’s allegations

contained in their Complaint. As a result, we largely rely on their Complaint in our discussion of

the facts here. Vyera is a limited liability company formed in Delaware with a single member,




                                                 1
Phoenixus AG, a Swiss company headquartered in Zug, Switzerland. (Compl. ⁋ 7–8.) Walgreens

is an Illinois corporation with its principle place of business in Deerfield, Illinois. (Compl. ⁋ 10.)

        As of February 23, 2015, Amedra Pharmaceuticals LLC (“Amedra”) owned the rights to

market Daraprim in the United States. (Compl. ⁋ 15.) Daraprim is the brand name of

pyrimethamine, a drug used to treat toxoplasmosis. (Id. ⁋ 2.) Daraprim is sold under two

National Drug Codes (“NDC”), 1 52024-0330-95 (“NDC-95 Daraprim”) and 52054-0330-10

(“NDC-10 Daraprim”) (Compl. ⁋ 22.) Amedra entered into a distribution agreement

(“Distribution Agreement”) with Walgreens that named Walgreens the exclusive specialty

pharmacy provider of Daraprim in the United States. (Id. ⁋ 15.) In March of 2015, Impax

Laboratories, Inc. (“Impax”) acquired Amedra and its products, including the rights to distribute

Daraprim in the US. (Id. ⁋ 16.) In August of 2015, Turing Pharmaceuticals AG (now Phoenixus

AG) acquired the right to distribute Daraprim in the US from Impax. (Id. ⁋ 17.) Walgreens

consented to assignment of its Distribution Agreement with Amedra to Vyera (then known as

Turing Pharmaceuticals, LLC). (Id. ⁋ 17.)

        The Distribution Agreement sets forth terms and conditions governing Walgreens’

distribution of Daraprim in the US. (Id. ⁋ 18.) Walgreens agreed to purchase Daraprim at the

drug’s wholesale acquisition cost (“WAC”) (Id.) The Distribution Agreement defines WAC as

the “list price for [Daraprim] for wholesalers, distributors, specialty pharmaceutical providers

and other direct accounts before any rebates, discounts, allowances or other price concessions.”

(Id.)




1
  National Drug Codes are “[a] coding system, implemented by NDC whereby each drug is given
a code number, allows the identification of the drug manufacturer, its strengths and its quantity
and, thus, is a means of identifying the cost of the drug pursuant to purchasing contracts.” In re
Liljeberg Enter., Inc., 304 F.3d 410, 460 (5th Cir. 2002) (citation omitted).
                                                  2
          The key provision in this agreement is Section 3.4, titled the “Shelf Stock Adjustment,”

which governs the effect of any changes to the WAC of Daraprim. (Compl. ⁋ 19.) That section

states:

          In the instance where the current WAC of Product … has decreased, [Vyera] will
          immediately provide notice to Walgreens of the price decrease, and on the effective
          date of the price decrease, . . . [Vyera] agrees to issue a check to Walgreens for the
          amount of the shelf stock adjustment amount [sic] within 30 days of the date of the
          request for payment by Walgreens. The shelf stock adjustment will be calculated
          by multiplying the price decrease amount (previous WAC less the current WAC
          price) by the inventory on hand. “Inventory-on-hand” is defined as [Daraprim]
          within or en route to Walgreens as of the effective date of the change to the WAC
          of [Daraprim]. Inventory-on-hand shall be provided by Walgreens via a report
          within 45 days of official price decrease notice. Further, in the instance where the
          current WAC of [Daraprim] . . . increases, . . . , and on the effective date of the
          price increase, Walgreens shall pay to [Vyera] the difference between the previous
          WAC price and the current WAC price with the price increase for all inventory-on-
          hand as of the effective date of the WAC increase (the “WAC Increase”).
          Walgreens shall pay the amount of the WAC Increase by check to [Vyera] within
          30-days of the date of request for payment by Manufacturer.

(Compl. ⁋ 19.) 2 Thus, in the event of a decrease in WAC of Daraprim, Vyera would pay

Walgreens to offset its potential losses; in the event of an increase in the WAC of Daraprim,

Walgreens would pay Vyera to maintain price uniformity across all stocked Daraprim. (Compl. ⁋

20.)

          On August 11, 2015, Vyera increased the WAC of Daraprim by 4,154% from $17.63 per

pill to $750 per pill. (Id. ⁋ 21.) The same day Vyera allegedly sent Walgreens notice of the price

change pursuant to § 3.4 of the Agreement. (Id.)




2
  The exact language of the agreement was attached to the Defendant’s motion to dismiss, but
not the Plaintiff’s complaint. The Plaintiff does not dispute the accuracy of the contract
attachment, but instead excerpts the language. While we quote the public form here, we may
consider documents attached in such a manner at the motion to dismiss phase, since the Plaintiff
refers to the contract in its complaint. See Brownmark Films, LLC v. Comedy Partners, 682 F.3d
687, 690 (7th Cir. 2012).
                                                    3
        On November 17, 2016, Vyera wrote to Walgreens to request an accounting of

Walgreens’ Daraprim inventory-on-hand as of August 11, 2015, so that Vyera could calculate

the Shelf Stock Adjustment Walgreens owed under § 3.4 of the Distribution Agreement. (Id. ⁋

23.) Walgreens allegedly did not provide this data. (Id.) On February 3, 2017, Vyera claims to

have followed up in writing to reiterate its request for inventory-on-hand information; Walgreens

again allegedly did not provide the data. (Id. ⁋ 24.)

        On November 28, 2017, Vyera claims they again wrote to Walgreens requesting an

accounting of Daraprim inventory-on-hand as of August 11, 2015. (Id. ⁋ 25.) Walgreens

responded on November 30, 2017, providing what Vyera characterizes as a “partial accounting”

of its inventory data for Daraprim. (Id.) Vyera alleges the data showed inventory on Daraprim

only for its central fulfillment sites, but not for its “dispensing only” fulfillment sites or any other

additional sites that may have held Daraprim inventory. (Id.) As of August 11, 2015, Walgreens

allegedly had an inventory of 6,146 pills of NDC-95 Daraprim at those sites and zero NDC-10

pills. (Id.) Vyera states they followed up with a request for Daraprim inventory-on-hand at all

fulfillment sites, which Walgreens allegedly did not provide. (Id.)

        On December 5, 2017, based on the inventory report from Walgreens, Vyera invoiced

Walgreens for a Shelf Stock Adjustment of $4,501,945 for its NDC-95 Daraprim. (Id. ⁋ 26.)

Walgreens allegedly did not pay on this invoice. (Id.)

        On December 18, 2018, Vyera followed up on its request for payment of the Shelf Stock

Adjustment and submitted an updated invoice for NDC-95 Daraprim that included interest based

on Walgreens’ non-payment. (Id. ⁋ 27.) Vyera also claims they again requested information on

Walgreens’ inventory-on-hand data on NDC-10 Daraprim as of August 11, 2015. (Id.)




                                                   4
       On February 21, 2019, Vyera claims that during a phone call with Walgreens employees

Frank Ferraro and Darin Osmond they reiterated their request for complete Daraprim inventory-

on-hand data to calculate the full Shelf Stock Adjustment. (Id. ⁋ 28) Vyera says it again followed

up on its request through emails from its general counsel dated April 8 and April 22, 2019. (Id. ⁋

29.)

       On May 31, 2019, Vyera received a letter from Walgreens’ general counsel, declining to

provide the requested inventory-on-hand information. (Id. ⁋ 30.) Walgreens also declined to pay

the Shelf Stock Adjustment at that time. (Id.) On June 12, 2019, Vyera alleges they sent a formal

notice of dispute, in accordance with Section 14.4 of the Distribution Agreement, to Walgreens

for refusal to pay the Shelf Stock Adjustment. (Id. ⁋ 31.) Vyera indicated in that letter that it was

prepared to discuss settlement of the parties’ dispute. (Id.) To facilitate settlement, Vyera alleges

it request Walgreens provide it information on its inventory of Daraprim on hand as of the

August 11, 2015 price increase. (Id.) Walgreens declined to respond to this letter. (Id.)

       On July 16, 2019, Vyera alleges it sent two invoices to Walgreens for Shelf Stock

Adjustments for NDC-95 and NDC-10 Daraprim. (Id. ⁋ 33.) Vyera claims it relied on previous

partial inventory data it received from Walgreens in constructing the invoices. (Id.) The invoice

for NDC-95 Daraprim relied on information Walgreens provided on November 30, 2017. (Id.)

Vyera’s estimate for the Shelf Stock Adjustment on NDC-95 was $4,501,945. (Id.) The invoice

for NDC-10 states Walgreens owes Vyera $24,064,822.50, using Vyera’s estimate of Walgreens’

NDC-10 Daraprim inventory-on-hand and data from the Center for Medicare and Medicaid

Services concerning NDC-10 use during the relevant timeframe. (Id.) Vyera claims Walgreens

has declined to pay any of the Shelf Stock Adjustment to date. (Id. ⁋ 34.)




                                                  5
                                       LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is meant to test the

sufficiency of the complaint. Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990) (citing

Triad Assocs., Inc. v. Chi. Hous. Auth., 892 F.2d 583, 586 (7th Cir. 1989)). In evaluating a

motion to dismiss, we “construe the complaint in the light most favorable to the plaintiff,

accepting as true all well-pleaded facts alleged, and drawing all possible inferences in [the

plaintiff’s] favor.” Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). A court may

grant a motion to dismiss under Rule 12(b)(6) only if a complaint lacks enough facts “to state a

claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949–50 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. In determining plausibility, the

court must also consider “documents attached to the complaint, documents that are critical to the

complaint and referred to in it, and information that is subject to proper judicial notice . . . .”

Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019–20 (7th Cir. 2013).

        “[W]hen the existence of a valid affirmative defense is so plain from the face of the

complaint that the suit can be regarded as frivolous, the district judge need not wait for an answer

before dismissing the suit.” Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002) (reversing

a district court’s dismissal based on an affirmative defense as granted without sufficient

information). 3



3
 Defendants’ citation to our previous decision in Davis misses that we did not dismiss that case
because there was some potential inference we could draw in the plaintiff’s favor. Davis v. Wells
Fargo Bank, No. 7 C 2881, 2008 WL 1775481, at *4 (N.D. Ill. Apr. 17, 2008).
                                                   6
        When reviewing the dismissal of a breach of contract claim the meaning of the
        contract must be determined from the words or language used, and a court cannot
        place a construction on the contract which is contrary to the plain and obvious
        meaning of the language. If the district court determines that the contract is
        unambiguous, it may determine its meaning as a matter of law. The unambiguous
        contract controls over contrary allegations in the plaintiff's complaint.

INEOS Polymers Inc. v. BASF Catalysts, 553 F.3d 491, 498 (7th Cir. 2009) (quoting McWane,

Inc. v. Crow Chi. Indus., Inc., 224 F.3d 582, 584 (7th Cir. 2000)). “Where the contract is

ambiguous, ‘the language is a question of fact which a [court] cannot properly determine on a

motion to dismiss.’” UIRC-GSA Holdings Inc. v. William Blair & Co., L.L.C., 264 F. Supp. 3d

897, 905 (N.D. Ill. 2017) (quoting Victory Records, Inc. v. Kalnoky, No. 15 C 9180, 2016 WL

3181706, at *2 (N.D. Ill. June 8, 2016)).

                                                ANALYSIS

I.      Failure to perform condition precedent

        Walgreens argues Vyera failed to adequately plead performance of all conditions

precedent to the Distribution Agreement. (Def. Mem. at 8.) Vyera responds that it does not need

to plead with particularity at this stage.

        “In pleading conditions precedent, it suffices to allege generally that all conditions

precedent have occurred or been performed.” Fed. R. Civ. P. 9(c). Judgment on the pleadings is

only appropriate where the plaintiff completely fails to generally aver that all conditions

precedent have been performed or occurred. Advantage Eng’g, Inc. v. Burks Pumps, Inc., 28 F.3d

1216, at *7 (7th Cir. 1994) (table op.).

        Vyera is correct that general pleading satisfies the pleading requirements under Rule 9(c).

Although Walgreens may be ultimately correct that Vyera failed to perform all conditions

precedent, their position does not square with the procedural requirements at the pleading stage.

Vyera adequately pleaded general compliance with all conditions precedent in paragraph 35 of

                                                  7
its Complaint. (Compl. ⁋ 35.) Rule 9(c) does not require more than a statement that all conditions

precedent were performed at this stage, so Vyera’s general pleading is sufficient at this early

date. Fed. R. Civ. P. 9(c).

II.      Breach of implied covenant of good faith and fair dealing

         Walgreens argues that it is entitled to judgment as a matter of law because Vyera’s

pleadings facially show a breach of the implied covenant of good faith. (Def. Mem. at 11.)

Walgreens points to Turning (now Vyera) CEO Martin Shkreli’s invocation of the Fifth

Amendment in Congressional testimony when asked about the rationale for the Daraprim price

increase as evidence that Vyera did not act in good faith. (Def. Mem. at 11–12.) Vyera points out

that Shkreli faced several charges, including securities charges, that had nothing to do with the

present dispute. (Pl. Reply to Def. Mot. to Dismiss (“Pl. Reply”) (Dkt. No. 35) at 8.) Thus, Vyera

argues even if an adverse inference were warranted, Walgreens’ requested inference that there

was no good faith rationale for the price increase is premature on these facts and at this stage.

(Id. at 8.) 4

         The implied covenant of good faith is “essentially used as a construction aid in

determining parties' intent.” Anderson v. Burton Assocs., 218 Ill. App. 3d 261, 267, 578 N.E.2d

199, 203 (1st Dist. 1991). Breach of the implied covenant of good faith is not a standalone tort

claim but included within a breach of contract claim. Id. “When one party's contractual

obligation is ‘contingent upon a condition particularly within the power of that party,’ the

controlling party's discretion in bringing about the condition is limited by the implied covenant

of good faith.” Wilson v. Career Educ. Corp., 729 F.3d 665, 675 (7th Cir. 2013) (quoting Dayan




4
 Since we determine this argument is dispositive, we do not address Plaintiff’s broader
arguments about materiality of breach and waiver. (See Pl. Mem. at 8–10.)
                                                  8
v. McDonald's Corp., 125 Ill. App. 3d 972, 988, 466 N.E.2d 958, 971 (1st Dist. 1984) (collecting

cases)). The fact that contractual discretion is express does not limit the application of the

covenant. Id. “Every contract contains an implied covenant of good faith and fair dealing.”

McCleary v. Wells Fargo Sec., 2015 IL App (1st) 141287, 29 N.E.3d 1087, 1093 (1st Dist.

2015). “Disputes involving the exercise of good faith arise when one party is given broad

discretion in performing its obligations under the contract.” Id. “Where a contract specifically

vests one of the parties with broad discretion in performing a term of the contract, the covenant

of good faith and fair dealing requires that the discretion be exercised ‘reasonably and with

proper motive, not arbitrarily, capriciously, or in a manner inconsistent with the reasonable

expectations of the parties.’” Id. (quoting Resolution Trust Corp. v. Holtzman, 248 Ill. App. 3d

105, 618 N.E.2d 418 (1st Dist. 1993).)

       Breach of the covenant of good faith and fair dealing is sometimes pleaded as an

affirmative defense to justify breach by the defendant. Citadel Grp. Ltd. v. Wash. Reg’l Med.

Ctr., No. 07 CV 1394, 2009 WL 1329217, at *6 (N.D. Ill. May 13, 2009). In the context of

pleading a statute of limitations defense, we previous said “such affirmative defenses may only

support a motion to dismiss ‘when the plaintiff pleads itself out of court-that is, admits all the

ingredients of an impenetrable defense.’” Davis v. Wells Fargo Bank, No. 07 C 2881, 2008 WL

1775481, at *3 (N.D. Ill. Apr. 17, 2008) (emphasis added) (quoting Xechem, Inc. v. Bristol-

Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004)). Courts in this district generally decline to

make inferences about what is commercially reasonable at the motion to dismiss stage. See, e.g.,

Elorac, Inc. v. Sanofi-Aventis Canada, Inc., No. 14 C 1859, 2017 WL 3592775, at *17 (N.D. Ill.

Jan 9, 1987).




                                                  9
        Vyera’s decision to raise the price of Daraprim over 4000% overnight might breach the

implied covenant of good faith and fair dealing. But, Walgreens ultimately asks too much in its

request that we dismiss based on an affirmative defense that relies on a subjective reasonableness

judgment about an adverse inference from invocation of the Fifth Amendment in Congressional

testimony. (Def. Mem. at 7, 9–10.) Unlike the sole case the defendants cite where the plaintiff

failed to file before expiration of the statute of limitations, reasonable people could potentially

interpret Vyera’s pricing decisions differently. See Davis, 2008 WL 1775481, at *3; see also

Elorac, 2017 WL 3592775, at *17 (“‘[W]hat is commercially reasonable’ under the

circumstances . . . is a ‘question of fact.’” (quoting Metavante Corp. v. Emigrant Sav. Bank, 619

F.3d 748, 763 (7th Cir. 2010))). Such a request is far more appropriate at either the summary

judgment or trial phase. In other words, Walgreens is certainly free to plead this affirmative

defense in its answer, but Vyera’s suit is not facially frivolous, particularly viewing the facts in

the Plaintiff’s favor, as we are required to do. 5

III.    Distribution agreement application to NDC-10 and NDC-95

        Walgreens argues the Distribution Agreement’s terms only cover NDC-10 Daraprim and

not NDC-95 Daraprim, so we should dismiss all claims relating to NDC-95 Daraprim. (Def.

Mem. at 13.) Vyera responds that the course of performance and purpose of the contract were to

grant Walgreens exclusive rights to distribute all Daraprim, regardless of the drug code on the

label. (Pl. Reply at 12–14.)

        A.      Contract interpretation and course of performance




5
 It is also unclear whether Walgreens’ finger pointing over the “Shkreli price increase” might
prove to be crocodile tears. (Contra Def. Mem. at 7.) Vyera alleges that Walgreens, not Vyera,
kept the profits from the 4000% price increase. (Pl. Reply at 7.) If this proves true, Walgreens’
accusations that Plaintiff acted in bad faith may prove misplaced.
                                                     10
        Under Illinois law, a court looks first to the plain language to interpret the contract.

Thompson v. Gordon, 241 Ill. 2d 428, 441, 948 N.E.2d 39, 47 (Ill. 2011). The primary objective

of the court is to give effect to the intention of the parties. Id.; Gallagher v. Lenart, 226 Ill. 2d

208, 232, 874 N.E.2d 43, 58 (Ill. 2007). “A contract must be construed as a whole, viewing each

provision in light of the other provisions.” Thompson, 241 Ill. 2d at 441, 948 N.E.2d at 47. If the

words in the contract are clear and unambiguous, they must be given their plain, ordinary and

popular meaning. Central Ill. Light Co. v. Home Ins. Co., 821 N.E.2d 206, 213 (Ill. 2004).

However, if the language of the contract is susceptible to more than one meaning, it is

ambiguous. Gallagher, 226 Ill. 2d at 232, 874 N.E.2d at 58. “If the contract language is

ambiguous, a court can consider extrinsic evidence to determine the parties' intent.” Thompson,

241 Ill. 2d at 441, 948 N.E.2d at 47. A contract is not ambiguous simply because the parties

dispute the meaning of a term. Id. “A contract has a latent ambiguity when although its terms are

clear on their face extrinsic evidence creates uncertainty as to the meaning of the terms.” St.

Joseph Data Serv., Inc. v. Thomas Jefferson Life Ins. Co. of Am., 73 Ill. App. 3d 935, 941, 393

N.E.2d 611, 616–17 (4th Dist. 1979). “Although parol evidence is admissible to correct a latent

ambiguity, courts may not construe into a contract provisions which are not there in order to

obtain a more equitable result.” Id.

        The Distribution Agreement contains a “Definitions” section that defines “Product” for

the purpose of the entire agreement. (Def. Mem. at 13). This section refers to a product as

pharmaceutical products listed in Exhibit A, which may be changed from time to time upon the

mutual written agreement of the parties. (Id.) Exhibit A to the contract is a spreadsheet listing

that lists the product, NDC, strength, and WAC as columns.




                                                   11
(Def. Mem. at 3.) Spreadsheets are typically read with the information in the columns all

applying to modify or relate to the other items in a row. See Todd H. Flaming, Using Databases

in Your Practice, 86 Ill. B.J. 225, 226 (1998) (describing the function of database organizational

tools); see also Jay A. Mitchell, Whiteboard and Black-Letter: Visual Communication in

Commercial Contracts, 20 U. Pa. J. Bus. L. 815, 841 (2018) (describing the importance of giving

visual representations in contract interpretation proper attention, including tables). 6 In other

words, the row entry for NDC modifies the row entry for product within the same row. The plain

meaning on the face of the Distribution Agreement, then, is that “Product” refers only to NDC-

10 Daraprim.

       “The parol evidence rule generally precludes evidence of understandings not reflected in

the contract, reached before or at the time of its execution, which would vary or modify its

terms.” W.W. Vincent and Co. v. First Colony Life Ins. Co., 351 Ill. App. 3d 752, 757, 814

N.E.2d 960, 966 (1st Dist. 2004) (emphasis added) (citing Eichengreen v. Rollins, Inc., 325 Ill.

App. 3d 517, 521, 757 N.E.2d 952, 956 (1st Dist. 2001)). Nevertheless, “a course of dealing

between the parties is admissible ‘to explain, supplement, or add to the agreement (but not

contradict it).’” Midwest Builder Dist., Inc. v. Lord & Essex, Inc., 383 Ill. App. 3d 645, 673, 891



6
 Although the product name Daraprim is identical for both NPC-10 and NPC-95, we cannot
pretend to not understand basic logic in reading a table, despite Plaintiff’s invitation to us to do
so.
                                                  12
N.E.2d 1, 27 (1st Dist. 2007) (quoting Scott v. Assurance Co. of Am., 253 Ill. App. 3d 813, 818,

625 N.E.2d 439, 443 (4th Dist. 1993)). “[T]he course of performance is more than an interpretive

tool; it may also give rise to waiver of express contractual terms if those terms are not strictly

adhered to. Waiver is defined as the intentional relinquishment of a known right.” Id. at 676, 625

N.E.2d at 28; see also Neal-Cooper Grain Co. v. Tex. Gulf Sulphur Co., 508 F.2d 283, 292 (7th

Cir. 1974) (“Where the contract involves repeated occasions for performance by either party with

knowledge of the nature of the performance and opportunity for objection to it by the other, any

course of performance accepted or acquiesced in without objection shall be relevant to determine

the meaning of the agreement.”).

       Subsequent to the execution of the Distribution Agreement Vyera alleges it supplied

Walgreens with both NPC-10 and NPC-95 Daraprim. (Compl. ⁋ 25, 33.) The Complaint also

states Walgreens returned an inventory-on-hand form that showed Walgreens had millions of

dollars in NPC-95 on hand. (Id.) Since Walgreens apparently did not request written

confirmation that the shipments of NPC-95 they received were covered under the contract, but

instead continued to distribute both product packaging types, Walgreens arguably waived the

requirement of a written update to the definition of “Products” through their performance. (See

id. ⁋ 33.) Construing the facts in the light most favorable to the Plaintiff. This behavior suggest

Walgreens may have understood Vyera’s actions as enlarging the scope of the Distribution

Agreement. In other words, Vyera has sufficiently pleaded and argued that the course of

performance confirmed the parties’ mutual understanding that the Distribution Agreement

granted Walgreens exclusive authority to distribute both product codes for Daraprim, even

though the agreement only explicitly references one product code. (Compl. ⁋ 25, Pl. Reply at 12–

13.) At this early stage we do not pass judgment on the ultimate legal truth of this theory.



                                                 13
       Although it is tempting to term this a mere scrivener’s error, we decline to do so at this

juncture. Scriveners errors are sometimes entitled to reformation under Illinois law. Estate of

Blakely v. Fed. Kemp. Life Assur. Co., 257 Ill. App. 3d 100, 106, 640 N.E.2d 961, 966 (2d Dist.

1994). For example, a missing decimal point is a scrivener's error. Id. On the other hand, “using

a correct set of numbers for an incorrect year to compute premiums when one should be using a

different set of numbers, i.e., insurance rates for the correct year, does not in our opinion

constitute a scrivener's or clerical error.” Id. Thus, scrivener’s errors should be obvious from the

face of the document, without a need to incorporate extrinsic or parol evidence. Id.

       Here the legal significance of NDC’s precludes us from finding this is necessarily a mere

scrivener’s error. NDC’s have particular significance in identifying whether states are required to

pay for prescription drugs under the Medicaid statute. U.S. ex rel. Fox Rx, Inc. v. Omnicare, Inc.,

38 F. Supp. 3d 398, 404 (S.D.N.Y. 2014). Qualification and listing for the program occurs in

accordance with the drug’s unique 11-digit NDC. Id. In other words, the difference between

NDC-95 and NDC-10 could be extremely significant, particularly if only one is listed with the

Center for Medicare and Medicaid Services. Id. 7 Thus, listing one NDC without listing another is




7
  NDC’s identify a drug’s “manufacturer, its strengths and its quantity.” In re Liljeberg Enter.,
Inc., 304 F.3d at 460. Here, the strength and quantity were identical, but the packaging was not.
Under the plain reading of the phrase “NDC” in Exhibit A, then, these are not identical products.
Nevertheless, the final three digits of the NDC code are all that differ. These digits merely
“differentiate between different quantitative and qualitative attributes of the product packaging.”
U.S. Food & Drug Admin., Nat’l Drug Code Directory, https://perma.cc/6JPA-UUY4. In
contrast, the second set of three numbers, “the product code, identifies a specific strength, dosage
form, and formulation of a drug for a particular firm.” Id. Thus, Vyera is correct that all physical
and dosage characteristics of Daraprim are identical between NDC-95 and NDC-10. It is difficult
to conclude definitively that this was not a mere oversight in this context, without further
discovery.

                                                 14
not such an obvious error as to be plain error on the face of the document without incorporating

parol evidence. 8

               B.      Judicial estoppel

       Walgreens argues judicial estoppel precludes Vyera from asserting the Distribution

Agreement covers NPC-95 and NPC-10, since Vyera previously asserted the two were

categorically distinct products in prior litigation. (Pl. Reply at 13.) Walgreens points to a filing in

a previous case to support its argument. (Id.); Brief for Defendant in Opposition to Summary

Judgment at 11 n.5, Impax v. Turing, No. 16-3241 (S.D.N.Y. Nov. 14, 2016). 9

       “Judicial estoppel is an equitable concept that prevents parties from playing “fast and

loose” with the courts by prevailing twice on opposing theories.” In re Airdigm Commc’n, Inc.,

616 F.3d 642, 661 (7th Cir. 2010). The Supreme Court has emphasized that there is no formula

for judicial estoppel, but identified at least three pertinent factors for courts to examine:

       (1) whether the party's later position was ‘clearly inconsistent’ with its earlier
       position; (2) whether the party against whom estoppel is asserted in a later
       proceeding has succeeded in persuading the court in the earlier proceeding; and (3)
       whether the party ‘seeking to assert an inconsistent position would derive an unfair
       advantage or impose an unfair detriment on the opposing party if not estopped.’




8
 It may prove relevant, however, that two NDCs are frequently mixed at the pharmacy level,
usually when a pharmacy bills a terminated NDC, but actually dispenses a different package size.
U.S. ex rel Fox Rx, 38 F. Supp. 3d at 406. Thus, it is not at all clear that NDCs are actually
important in the course of performance, despite being conceptually distinguishable, particularly
when the only difference is in the packaging. Id.
9
  “On a Rule 12(b)(6) motion to dismiss, judicial notice can be taken of other court proceedings.”
U.S. ex rel. Bidani v. Lewis, No. 97 CV 6502, 1998 WL 1820753, at *6 (N.D. Ill. Dec. 29, 1998)
(citing Scholes v. Lehman, 56 F.3d 750, 762 (7th Cir. 1995), cert. denied, 516 U.S. 1028, 116 S.
Ct. 673 (1995) (mem.)). We therefore take official notice of these proceedings in order to
determine the propriety of judicial estoppel here.

                                                  15
Id. (quoting New Hampshire v. Maine, 532 U.S. 742, 750–51, 121 S. Ct. 1808, 1814–15 (2001)).

“A fourth factor to consider is whether the operative facts remain the same in both cases.”

Crosby v. Bowater Inc. Ret. Plan For Emps. of Great N. Paper, Inc., No. 05 C 3478, 2006 WL

2578928, at *5 (N.D. Ill. Sept. 1, 2006). In addition, “there is no requirement that the parties be

the same for judicial estoppel to apply. What matters for purposes of judicial estoppel is whether,

in reaching its earlier decision, the court relied on the representation of the one against whom

estoppel is asserted.” Id. at 662. 10 “[N]o existing case law had made judicial estoppel dependent

on the existence of a judicial opinion.” U.S. ex rel. Bidani v. Lewis, No. 97 CV 6502, 1998 WL

1820753, at *8 (N.D. Ill. Dec. 29, 1998).

       Vyera is not judicially estopped from claiming NPC-95 and NPC-10 Daraprim are the

same product functionally. Vyera, then called Turing (a change in name only), argued that its

contract with Impax defined “Inventory” solely with reference to NDC-95, but not NDC-10. (Pl.

Reply at 13.) Vyera’s position in that litigation was that the contract term only included the

NPC-95 product, in a similar schedule to the one present in the Vyera-Walgreens Distribution

Agreement. Brief for Defendant in Opposition to Summary Judgment at 11 n.5, Impax v. Turing,

No. 16-3241 (S.D.N.Y. Nov. 14, 2016). Vyera’s contract with Impax concerned the US

intellectual property and broad distribution rights to Daraprim and contained different

contractual terms than a specialty pharmacy distributor contract. Id. It is not clear that it would

be unfair to allow Vyera to interpret the Distribution Agreement that represents a different



10
   A change in corporate name does not change the identity of the corporate party. See Amari
Co., Inc v. Burgess, 955 F. Supp. 2d 868, 880 (N.D. Ill. 2013) (finding a party “cannot be heard
to argue that judicial estoppel does not apply because a nominally different party (their corporate
counterparts) succeeded on the argument in [a previous] court”). This is particularly true where
the only change was in name; there was no apparent passing of interest or change in corporate
organization.

                                                 16
relationship differently. Vyera and Walgreens operate on different levels of the market

(Walgreens is a consumer-facing pharmacy, while Vyera does not provide consumer services),

whereas Vyera and Impax are essentially competitors (both develop new pharmaceutical

products and sell them to retailers). Finally, since the operative facts diverge in a number of

respects between the two cases, we could not apply judicial estoppel to anything more than the

generic assertion that NPC-95 and NPC-10 are identical products. It does not appear that Vyera

ever argued that the two products were distinguished beyond their packaging, so it is hard to

fathom estopping them now from arguing the two products are indistinguishable in their

function. Even if we felt it plausible, we certainly are not required to apply judicial estoppel.

Therefore, we decline to do so at this stage.

IV.    Advanced notice defect

       Walgreens argues Vyera breached the Distribution Agreement’s notice provision by

failing to inform Walgreens of the August 11, 2015 price increase more than twenty-four hours

in advance. (Def. Mem. at 12.) Walgreens points to language in the complaint that Vyera gave

notice “[o]n the same day” it was imposed. (Id.) Walgreens argues failure to give twenty-four

hours of notice constitutes failure to comply with the contractual prerequisite to the Shelf Stock

Adjustment, and thus Walgreens does not need to perform on their end of the contract. (Id.)

       Under Illinois law, a court looks first to the plain language to interpret the contract.

Thompson v. Gordon, 948 N.E.2d 39, 47 (Ill. 2011). The primary objective of the court is to give

effect to the intention of the parties. Id.; Gallagher v. Lenart, 874 N.E.2d 43, 58 (Ill. 2007).

Illinois Courts avoid interpreting contracts in a manner that would “nullify or render provisions

meaningless.” Fid. Nat’l Title Ins. Co. v. Westhave Props. P’ship, 386 Ill. App. 3d 201, 214, 898

N.E.2d 1051, 1063–64 (1st 2007). In Fidelity, the Court declined to overlook a provision in a



                                                 17
partnership agreement requiring notice and a right of first refusal in all other partners before a

partner sold his interest. Id. Similarly, in Thakral v. Mattran, an Illinois appellate court strictly

enforced a requirement that a party provide written notice in a land sale option contract, rather

than oral notice, even if written notice was eventually provided after the contract deadline. 156

Ill. App. 3d 849, 856, 509 N.E.2d 772, 776 (2d Dist. 1987). In Thakral, earnest money was

provided to keep open an option to purchase land, meaning that the dispute was over

consideration for precisely the bargained-for period of time. Id. Not all breaches of a contract are

necessarily material. See Mohanty v. St. John Heart Clinic, 225 Ill. 2d 52, 70, 866 N.E.2d 85, 95

(Ill. 2006) “[W]hether or not a material breach of contract has been committed is a question of

fact.” Id. at 72, 866 N.E.2d at 96.

        Unlike Fidelity, Vyera did comply with the material terms of the Distributor Agreement’s

notice requirement. Vyera provided written notice of the price increase. Unlike in Fidelity,

Walgreens had no option to contest a price increase and no rights that it could exercise in the

event that Vyera gave notice earlier. 386 Ill. App. 3d at 215, 898 N.E.2d at 1064. In Fidelity the

nonselling partners’ right of first refusal and right of appraisal both required a month of notice,

because both were rights that took time to exercise. Id. In contrast, Vyera appears to have only

been required to notify Walgreens so that Walgreens could adjust their prices to allow

passthrough of any price changes to customers. (Pl. Reply at 10–11.) Similarly, Thakral dealt

with an option contract where the notice requirement was a condition precedent to repayment of

the consideration to keep open the option. 156 Ill. App. 3d at 855–56, 509 N.E.2d at 776. In

other words, the contract created a clear right in the option holder to prevent others from

purchasing the land until a specified date, so a clear contractual right turned on the consideration.

Id. In sharp contrast, no apparent right is secured in the price-change notice provision. (Pl. Reply



                                                  18
at 10.) 11 While Walgreens may be correct that it is not responsible for any price change until it

had twenty-four hours’ notice of the change, that would simply mean it was responsible for Shelf

Stock Adjustments beginning August 12th or 13th instead of starting on the 11th or 12th. (See

id.) We therefore decline to strictly construe the language of the contract, upon which no rights

or reliance interests depended, at this early stage of the litigation.

                                           CONCLUSION

        For the foregoing reasons we deny Walgreens’ motion to dismiss for failure to state a

claim. It is so ordered.

                                                        ____________________________________
                                                        Honorable Marvin E. Aspen
                                                        United States District Judge

Dated: January 28, 2020
       Chicago, Illinois




11
   The closest “right” is that Walgreens will pay invoices at the price in effect from the last
pricing action date where such complete notification was provided. (Def. Mem. at 4.) The
exercise of this right does not turn on notice being provided twenty-four hours in advance, it
simply begins to run twenty-four hours after proper notice is given so that Walgreens can
appropriately adjust its prices. Notably, the notice mentioned in the Shelf Stock Adjustment
section of the contract does not mention a specific twenty-four hour requirement. Instead, it
simply requires “Manufacturer will provide notice of the price increase,” and then generally
makes reference to “the effective date of the price increase.” (Def. Mem. at 4.) Thus, there is not
strict technical language or a clear material condition to construe against Vyera in the relevant
section of the contract, even accepting all of Walgreens’ legal positions as true.
                                                   19
